Citation Nr: 0116043	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  96-13 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and M.D.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In February 1999, the Board remanded this case to the RO.  
The case was returned to the Board in January 2001.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
the VA shall make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under  a law administered by 
VA.  In the instant case, the veteran has not identified any 
additional evidence which he has requested VA to assist him 
in obtaining.  Further, the RO has attempted to verify the 
veteran's claimed stressors, and the veteran's case has been 
forwarded to the U.S. Armed Services Center for Research of 
Unit Records (CRUR) on two separate occasions.  The RO and 
the 
Board have previously notified the veteran of the 
requirements in law to establish service connection for PTSD.  
For these reasons, the Board finds that VA has complied with 
the requirements of the VCAA, and the Board will proceed to 
decide the current appeal.  See Veterans Claims Assistance 
Act of 2000 (VCAA) Pub. L. No. 106-475 § 3(a), 114 Stat. 2096 
(2000).

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and the claimed inservice stressor; and 
credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).

VA medical records contain diagnoses of PTSD, and a VA 
examiner has opined that the veteran's PTSD is related to 
events in service.  However, the Board notes that a diagnosis 
of PTSD, related to service, based on an examination which 
relied upon an unverified history, is inadequate.  West v. 
Brown, 7 Vet. App. 70, 77 (1994).  It must therefore be 
determined whether there exists a stressor which has been 
verified from official sources or if there is credible 
supporting evidence from another source that a stressor 
claimed by the veteran occurred. 

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board also notes that evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined through recognized military citations or other 
service department evidence that the veteran engaged in 
combat with the enemy and the claimed stressor is combat-
related, the veteran's lay testimony may be sufficient to 
establish the occurrence of such stressor, provided such 
testimony is credible and consistent with the circumstances, 
conditions, and hardships of service.  However, where the 
veteran did not engage in combat or the claimed stressor is 
not combat-related, the veteran's lay testimony is not 
sufficient to establish the occurrence of  a stressor, and 
credible supporting evidence is required.  Cohen; Zarycki v. 
Brown, 
6 Vet. App. 91, 98 (1993).

VA treatment records in January 1993 contain a diagnosis of 
PTSD.  The specific in-service stressors cited to support the 
treating physician's diagnosis included an incident at the 
Korean demilitarized zone in which a North Korean sniper 
killed a soldier standing next to the veteran in a foxhole.  
The physician also cited the veteran's report of having 
mistakenly shot a young Vietnamese civilian girl to death 
while the veteran was on what he described as a secret 
mission in Vietnam.

At RO hearings in April 1994 and August 1996, the veteran 
also testified as to two additional stressful events he 
claimed to have experienced during his alleged secret mission 
in Vietnam.  He stated that, although his military 
occupational specialty was petroleum storage specialist, 
during his tour of duty in Korea he was assigned to two weeks 
of temporary combat duty in which he allegedly helped to 
destroy an enemy fuel depot in Vietnam.  He stated that 
during this temporary duty he witnessed a US helicopter with 
several people aboard explode on the ground after being 
attacked by enemy fire.  He also stated that he saw fellow 
soldiers being shot up during firefights with the enemy 
during his claimed temporary duty.

The Board finds that, although the record includes several 
diagnoses of PTSD, there is no objective evidence, 
independent of the veteran's own statements, which verifies 
the alleged stressors.  The Board notes that the veteran's 
service personnel records do not show that he received medals 
or decorations which verify combat, nor does his military 
occupational specialty indicate either combat status or that 
he was likely to have engaged in combat with the enemy.  
Furthermore, the veteran's DA Form 20 (personnel record) does 
not confirm the veteran's claimed temporary Vietnam combat 
service.  There is thus no service department evidence that 
the veteran engaged in combat, and so service connection for 
PTSD requires credible supporting evidence that a claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f).

With regard to supporting evidence, the Board notes that, at 
a personal hearing in August 1996, a friend of the veteran, 
M. DeA. testified that, in 1994, he saw the veteran at a 
clinic and recognized him as someone he had seen one time in 
Cambodia, being transported out of a combat area.  In a 
statement received in February 1995, M. DeA. stated that in 
Cambodia the veteran noticed "Evansville, Indiana" on his 
helmet, and said that he was from there, too; later, they got 
together at an NCO club.  However, in his hearing testimony, 
M. DeA. said that, after he and the veteran introduced 
themselves, "that was the last I saw of him".  The Board 
does not find to be credible the testimony by M. DeA. that in 
1994 he could remember an individual whom he saw only briefly 
under chaotic conditions approximately 25 years earlier, and, 
in any event, M.DeA., in his testimony, did not provide any 
evidence that any of the veteran's claimed stressors, such as 
destroying an enemy fuel depot or being in firefights with 
the enemy, occurred.  In a statement received in September 
1995, and in his hearing testimony, M.D. also stated that he 
had "medivac'd" the veteran out of a hostile situation in 
Cambodia and M.D. even appeared to indicate that the veteran 
was injured as a result of the alleged Cambodian operation, 
something even the veteran has not claimed. M.D.'s statements 
in this regard are, the Board finds, contradictory and lack 
credibility.     

In April 1994, a statement was received from J.B.W., who 
indicated that he had been present in Vietnam with the 
veteran.  J.B.W. did not describe any stressful incidents.

The Board finds that the statement and testimony by M. DeA. 
and the statement by J.B.W. do not constitute credible 
supporting evidence that any of the veteran's claimed 
inservice stressors actually occurred.

The veteran has repeatedly indicated that he cannot remember 
or does not know specific details concerning his stressors.  
For example, the veteran has stated that he has no idea of 
the soldier's unit whose death he witnessed while serving in 
Korea; he also stated that he did not know the time period of 
the alleged death.  The CRUR has reported that the veteran's 
statements as to claimed stressors have not been verified 
from official sources. 

After a careful review of the evidence, the Board must 
conclude that the claimed stressors have not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators, 
Cohen, and the matter of whether there is credible supporting 
evidence of the veteran's account of stressors is a question 
of fact and credibility to be determined by the Board . The 
lack of any credible supporting evidence of the claimed 
stressors is the determinative factor in this case. 

The Board notes that, in a March 1999 statement, a VA 
psychologist indicated that M.D was "well known to us as a 
combat veteran who saw a lot of action as part of a 
helicopter unit."  The statement by the psychologist that 
M.D. is a combat veteran does not show that the veteran is a 
combat veteran or that any of the veteran's claimed stressors 
occurred.  If M.D. had verified a specific stressor claimed 
by the veteran, the psychologist's statement would be 
evidence that M.D. was in a position to verify combat 
stressors, but M.D. has not in fact stated or testified from 
personal knowledge that one or more of the veteran's claimed 
stressors occurred, and so the psychologist's statement is 
irrelevant. 

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to service connection for PTSD is denied.




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

